DETAILED ACTION
Response to Amendment
The amendment filed on 03/21/22 has been entered. Claims 1-20 remain pending in the application.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as similarly recited in claims 1, 11, 19. That is, the prior art fails to disclose the combination of “identify/identifying…concrete function calls by concrete functions in the one or more call stacks in the one or more call stacks during the execution of the computer program, and concrete types employed by the concrete function calls, create/creating…a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types, selects/selecting…a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program, and transform the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transform/transforming the concrete functions of the nodes into abstract functions of the source data ontology, and transform/transforming the concrete types of the edges into abstract types of the source data ontology” in combination with the other limitations in the claims. Claims 2-10, 12-18, 20 are also allowable over the prior art due to their dependency on claims 1, 11, 19, respectively. However, these claims would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejection to put them into condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11, 19 recite "the memory" in lines 2, 5. There is insufficient antecedent basis for this limitation in the claims. Claims 12-18, 20 are also rejected for the same reason due to their dependency on claims 11, 19, respectively.
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a system, comprising: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: a graph component that: monitors one or more call stacks in the memory during execution of a computer program; identifies concrete function calls by concrete functions in the one or more call stacks during the execution of the computer program, and concrete types employed by the concrete function calls, creates a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types, selects a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program, and transforms the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transform the concrete functions of the nodes into abstract functions of the source data ontology, and transform the concrete types of the edges into abstract types of the source data ontology; and a query component that searches one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph.
The limitations of monitors…execution of a computer program; identifies concrete function…calls by concrete functions in the one or more call stacks during the execution of the computer program, and concrete types employed by the concrete function calls, creates a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types, selects a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program, and transforms the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transform the concrete functions of the nodes into abstract functions of the source data ontology, and transform the concrete types of the edges into abstract types of the source data ontology, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components.  That is, other than reciting “a graph component that:”, “one or more call stacks in the memory during”, and “…in the one or more call stacks…”, nothing in these claim elements preclude these steps from practically being performed in the mind. For example, but for the “graph component that:” and “one or more call stacks in the memory during” language, “monitors…execution of a computer program; identifies concrete function calls by concrete functions… during the execution of the computer program, and concrete types employed by the concrete function calls” encompasses the user visually monitoring a computer program and viewing displayed function calls that are being executed by the program and types of the function calls based on viewing and judging the displayed function calls. In addition, but for the “graph component that:” language, “creates a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types, selects a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program”, in the context of this claim, encompasses the user recognizing a dataflow, including nodes representing the functions and edges representing the types of the function calls based on a judgement of the function calls that were observed and drawing out a raw flow graph, using a pen and piece of paper, based on the recognized data flow of the observed function calls and mentally judging or determining a source ontology that corresponds to a subject matter domain of the computer program. Further, but for the “graph component that:” language, “and transforms the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transform the concrete functions of the nodes into abstract functions of the source data ontology, and transform the concrete types of the edges into abstract types of the source data ontology”, in the context of this claim, encompasses the user drawing a new graph based on the raw flow graph by transforming the concrete functions of the nodes into abstract functions and transforming the concrete types of the edges into abstract types for the newly-drawn graph based on the selected source data ontology. That is, the abstraction of concrete functions and concrete type of edges based on a selected ontology merely involves a mental judgement of abstraction of the concrete functions and concrete type of edges based on a selected ontology, or set of subjects related to the computer program.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a system, comprising: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: a graph component…one or more call stacks in the memory during…; … in the one or more call stacks…; and a query component that searches one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph. The memory, one or more call stacks in the memory, computer-executable components, graph component, and query component are all recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of generating and querying data graphs). The additional element of …searches one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph is insignificant extra-solution activity and represents a mere data gathering step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of …searches one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph, which is a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. This additional element is not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data gathering. Accordingly, claim 1 is not patent eligible.
Claim 11 recites a computer-implemented method, comprising: monitoring, by a system operatively coupled to a processor, one or more call stacks in the memory during execution of a computer program; identifying, by the system, concrete function calls by concrete functions in the one or more call stacks during the execution of the computer program, and concrete types employed by the concrete function calls; creating, by the system, a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types; selecting, by the system, a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program; transforming, by the system, the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transforming the concrete functions of the nodes into abstract functions of the source data ontology, and transforming the concrete types of the edges into abstract types of the source data ontology; and searching, by the system, one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph.
The limitations of monitoring, by a system operatively coupled to a processor, …execution of a computer program; identifying, …, concrete function calls by concrete functions … during the execution of the computer program, and concrete types employed by the concrete function calls; creating, …, a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types; selecting, …, a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program; transforming, …, the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transforming the concrete functions of the nodes into abstract functions of the source data ontology, and transforming the concrete types of the edges into abstract types of the source data ontology, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components.  That is, but for the “…by a system operatively coupled to a processor, one or more call stacks in the memory during…” and “…in the one or more call stacks…” language, nothing in these claim elements preclude these steps from practically being performed in the mind. For example, but for the “…by a system operatively coupled to a processor, one or more call stacks in the memory during…” and “…by the system…in the one or more call stacks…” language, the limitations “monitoring, … execution of a computer program; identifying, by the system, concrete function calls by concrete functions in the one or more call stacks during the execution of the computer program, and concrete types employed by the concrete function calls” encompasses the user visually monitoring a computer program and viewing displayed function calls that are being executed by the program and types of the function calls based on viewing and judging the displayed function calls. In addition, the limitations “creating, …, a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types; selecting, …, a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program”, in the context of this claim, encompasses the user recognizing a dataflow, including nodes representing the functions and edges representing the types of the function calls based on a judgement of the function calls that were observed and drawing out a raw flow graph, using a pen and piece of paper, based on the recognized data flow of the observed function calls and mentally judging or determining a source ontology that corresponds to a subject matter domain of the computer program. Further, the limitations “transforming, …, the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transforming the concrete functions of the nodes into abstract functions of the source data ontology, and transforming the concrete types of the edges into abstract types of the source data ontology”, in the context of this claim, encompasses the user drawing a new graph based on the raw flow graph by transforming the concrete functions of the nodes into abstract functions and transforming the concrete types of the edges into abstract types for the newly-drawn graph based on the selected source data ontology. That is, the abstraction of concrete functions and concrete type of edges based on a selected ontology merely involves a mental judgement of abstraction of the concrete functions and concrete type of edges based on a selected ontology, or set of subjects related to the computer program.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 11 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a computer-implemented method, comprising: …by a system operatively coupled to a processor, one or more call stacks in the memory during…; …by the system…in the one or more call stacks…; … by the system…; searching, by the system, one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph. The memory, one or more call stacks in the memory; computer-executable components, graph component, and query component are all recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of generating and querying data graphs). The additional element of …searches one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph is insignificant extra-solution activity and represents a mere data gathering step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of searching, by the system, one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph, which is a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. This additional element is not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data gathering. Accordingly, claim 11 is not patent eligible.
Claim 19 recites a computer program product that facilitates semantic querying, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a processor to cause the processor to: monitor one or more call stacks in the memory during execution of a computer program; identify concrete function calls by concrete functions in the one or more call stacks during the execution of the computer program, and concrete types employed by the concrete function calls; create a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types; selecting a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program; transform create a semantic flow graph based on the source data ontology applied to the data accessed by the computer program and a data science ontology applied to the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transform the concrete functions of the nodes into abstract functions of the source data ontology, and transform the concrete types of the edges into abstract types of the source data ontology; and search one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph.
The limitations of monitor…execution of a computer program; identify concrete function calls by concrete functions…during the execution of the computer program, and concrete types employed by the concrete function calls; create a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types; selecting a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program; transform create a semantic flow graph based on the source data ontology applied to the data accessed by the computer program and a data science ontology applied to the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transform the concrete functions of the nodes into abstract functions of the source data ontology, and transform the concrete types of the edges into abstract types of the source data ontology, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components.  That is, but for the “one or more call stacks in the memory during” and “…in the one or more call stacks…” language, nothing in these claim elements preclude these steps from practically being performed in the mind. For example, but for the “one or more call stacks in the memory during” and “…in the one or more call stacks…” language, the limitations “monitor…execution of a computer program; identify concrete function calls by concrete function …during the execution of the computer program, and concrete types employed by the concrete function calls” encompasses the user visually monitoring a computer program and viewing displayed function calls that are being executed by the program and types of the function calls based on viewing and judging the displayed function calls. In addition, the limitations “create a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types; selecting a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program”, in the context of this claim, encompasses the user recognizing a dataflow, including nodes representing the functions and edges representing the types of the function calls based on a judgement of the function calls that were observed and drawing out a raw flow graph, using a pen and piece of paper, based on the recognized data flow of the observed function calls and mentally judging or determining a source ontology that corresponds to a subject matter domain of the computer program. Further, the limitations “transform the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transform the concrete functions of the nodes into abstract functions of the source data ontology, and transform the concrete types of the edges into abstract types of the source data ontology”, in the context of this claim, encompasses the user drawing a new graph based on the raw flow graph by transforming the concrete functions of the nodes into abstract functions and transforming the concrete types of the edges into abstract types for the newly-drawn graph based on the selected source data ontology. That is, the abstraction of concrete functions and concrete type of edges based on a selected ontology merely involves a mental judgement of abstraction of the concrete functions and concrete type of edges based on a selected ontology, or set of subjects related to the computer program.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 19 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – A computer program product that facilitates semantic querying, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a processor to cause the processor to: …one or more call stacks in the memory during …; … in the one or more call stacks; and search one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph. The computer readable storage medium, one or more call stacks in the memory and processor are all recited at a high-level of generality (i.e., as a generic computer components performing generic computer functions of generating and querying data graphs). The additional element of and search one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph is insignificant extra-solution activity and represents a mere data gathering step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of and search one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph, which is a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. This additional element is not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data gathering. Accordingly, claim 19 is not patent eligible.
Claims 2-10, 12-18, 20 depend on claims 1, 11, 19 and include all the limitations of claims 1, 11, 19. Therefore, claims 2-10, 12-18, 20 recite the same abstract idea of generating semantic flow graphs practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
Claim 2 recites the additional limitations of wherein information of the semantic flow graph relates to a set of data analyses regarding the concrete functions. These additional elements further represent the mental process step as in claim 1, and the claim additionally recites that the information is the semantic flow graphs relates to a set of data analyses regarding the set of subjects and that it is a semantic representation of the data accessed by the computer program and the operation of the computer program. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 2 recites an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein information of the semantic flow graph relates to a set of data analyses regarding the set of subjects, and wherein the semantic flow graph comprises a semantic representation of the the data accessed by the computer program and the operation of the computer program . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step further recites the abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 2 is not patent eligible.
Claim 3 recites the additional limitations of wherein the subset of information of the one or more semantic flow graphs relates to a concrete function of the concrete functions, wherein the subset of information of the one or more semantic flow graphs comprises a portion of data of the set of data analyses, and wherein the query component determines that the portion of data of the set of data analyses is responsive to the query. The additional elements of wherein the subset of information of the one or more semantic flow graphs relates to a subject of the set of subjects, wherein the subset of information of the one or more semantic flow graphs comprises a portion of data of the set of data analyses further represents the mental process step as in claim 1, and the claim additionally recites that the subset of information relates to a subject of the set of subjects and that it comprises a portion of data of the set of data analyses. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. The additional limitation, and wherein the query component determines that a portion of data of the set of data analyses is responsive to the query does not integrate the abstract idea into a practical application and recites a further data gathering step.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of and wherein the query component determines that a portion of data of the set of data analyses represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data gathering.
Claims 4, 13 recite the additional limitations of wherein the computer-executable components further comprise an ontology component that generates the source data ontology comprising concepts and annotations associated with the abstract functions, wherein the concepts of the abstract functions are determined from a data set relating to the abstract functions, wherein the concepts comprise a concept and the annotations comprise an annotation, wherein the annotation maps defined data of the data set to the concept, and wherein the annotation indicates a translation of a concrete function of the raw flow graph into an abstract function of the semantic flow graph. This judicial exception is not integrated into a practical application. The additional element represent a further mental process step of mentally generating an ontology comprising concepts and annotations determined from the data set which map defined data of the data set to a concept and indicate a translation of a raw flow graph into an abstract function of the semantic flow graph. The claim additionally recites conventional computing components (ontology component) which performs conventional computing tasks. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Further, the conventional computing devices are not sufficient to provide significantly more than the judicial exception. Accordingly, claims 4, 13 further recite the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the computer-executable components further comprise an ontology component that generates the source data ontology comprising concepts and annotations associated with the abstract functions, wherein the concepts of the abstract functions are determined from a data set relating to the abstract functions, wherein the concepts comprise a concept and the annotations comprise an annotation, wherein the annotation maps defined data of the data set to the concept, and wherein the annotation indicates a translation of a concrete function of the raw flow graph into an abstract function of the semantic flow graph further recites the abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 5 is not patent eligible.
Claims 5-6, 14 similarly recite the additional limitations of wherein the source data ontology describes at least one data source and at least one type of data on which a defined algorithm relating to at least one abstract function of the set of abstract functions operates; wherein the ontology component further: determines characteristics of a group of data, a type of data, and data domain information relating to a data analysis; and generates the ontology based on the characteristics, wherein the data domain information relates to a data domain. Therefore, this additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 5-6, 14 recite an abstract idea and are ineligible.
The limitations of wherein the source data ontology describes at least one data source and at least one type of data on which a defined algorithm relating to at least one abstract function of the set of abstract functions operates; wherein the ontology component further: determines characteristics of a group of data, a type of data, and data domain information relating to a data analysis; and generates the ontology based on the characteristics, wherein the data domain information relates to a data domain, as drafted, are processes that, under its broadest reasonable interpretation, merely covers a mental process because it can be accomplished within the human mind, and therefore, falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 5-6, 14 further recites an abstract idea.
Claim 7-9, 15-16, 18 recites the additional limitations of wherein, in response to the query, the query component determines a summary of a corpus of data analyses relating to at least one abstract function of the set of abstract functions based on a result of the searching of the one or more semantic flow graphs, and wherein the subset of information of the one or more semantic flow graphs comprises the summary of the corpus of data analyses; wherein, in response to the query, the query component determines a subset of data analyses that have a property in common based on a result of the searching of the one or more semantic flow graphs, and wherein the subset of information of the one or more semantic flow graphs comprises the subset of data analyses that have the property in common; wherein the query is selected from a group of queries consisting of a first query that relates to a type of data, a second query that relates to a type of algorithm, and a third query that relates to the type of data and the type of algorithm. These additional elements further recite mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein, in response to the query, the query component determines a summary of a corpus of data analyses relating to at least one abstract function of the set of abstract functions based on a result of the searching of the one or more semantic flow graphs, and wherein the subset of information of the one or more semantic flow graphs comprises the summary of the corpus of data analyses; wherein, in response to the query, the query component determines a subset of data analyses that have a property in common based on a result of the searching of the one or more semantic flow graphs, and wherein the subset of information of the one or more semantic flow graphs comprises the subset of data analyses that have the property in common; wherein the query is selected from a group of queries consisting of a first query that relates to a type of data, a second query that relates to a type of algorithm, and a third query that relates to the type of data and the type of algorithm represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data gathering.
Claims 10, 17 recites the additional limitation of wherein the graph component creates the semantic flow graph to be independent of a library employed to implement the computer program. This additional limitation further describes conventional computing components performing conventional computing tasks such as retrieving and storing data (within raw flow graphs) in an independent manner. The use of conventional computing components for performing conventional computing tasks would not implement the abstract idea into a practical application, nor would it be sufficient to provide significantly more than the judicial exception.
Claims 12, 20 similarly recite the additional limitations of wherein information of the semantic flow graph relates to a set of data analyses regarding the  concrete functions, wherein the subset of information of the one or more semantic flow graphs relates to at least one concrete function of concrete functions and comprises a portion of data of the set of data analyses, and wherein the computer-implemented method further comprises, in response to the searching of the one or more semantic flow graphs, determining, by the system, that the portion of data of the set of data analyses is responsive to the query. The additional elements of wherein the semantic flow graph is a semantic representation of the analysis that operates on the data set, wherein information of the semantic flow graph relates to a set of data analyses regarding the set of subjects, wherein the subset of information of the one or more semantic flow graphs relates to at least one subject of the set of subjects and comprises a portion of data of the set of data analyses further represents the mental process step as in claim 11, and the claim additionally recites that the subset of information relates to a subject of the set of subjects and that it comprises a portion of data of the set of data analyses. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. The additional limitation wherein information of the semantic flow graph relates to a set of data analyses regarding the  concrete functions, wherein the subset of information of the one or more semantic flow graphs relates to at least one concrete function of concrete functions and comprises a portion of data of the set of data analyses, and wherein the computer-implemented method further comprises, in response to the searching of the one or more semantic flow graphs, determining, by the system, that the portion of data of the set of data analyses is responsive to the query does not integrate the abstract idea into a practical application and recites a further data gathering step.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein information of the semantic flow graph relates to a set of data analyses regarding the  concrete functions, wherein the subset of information of the one or more semantic flow graphs relates to at least one concrete function of concrete functions and comprises a portion of data of the set of data analyses, and wherein the computer-implemented method further comprises, in response to the searching of the one or more semantic flow graphs, determining, by the system, that the portion of data of the set of data analyses is responsive to the query represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data gathering.

Response to Arguments
The following is in response to the amendment filed on 3/21/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pgs. 10-11, applicant argues that the real time monitoring of call stacks in the memory of a computer to identify concrete function call by concrete functions… requires a processor accessing the memory to read bit data in a non-human readable format which cannot be performed as a mental process.
In response to the preceding argument, examiner respectfully submits that as an initial matter, the instant claims to not explicitly recite “real-time monitoring of call stacks in the memory to identify concrete function calls…”. Rather, the claim recites “…monitors one or more call stacks in the memory during execution of a computer program; identifies concrete function calls by concrete functions in the one or more call stacks during the execution of the computer program, and concrete types employed by the concrete function calls”. But for the  “a graph component that:”, “one or more call stacks in the memory during”, and “…in the one or more call stacks…” language , the limitations “monitors…execution of a computer program; identifies concrete function…calls by concrete functions in the one or more call stacks during the execution of the computer program, and concrete types employed by the concrete function calls” recites a mental process step that encompasses the user visually monitoring a computer program and viewing displayed function calls that are being executed by the program and types of the function calls based on viewing and judging the displayed function calls, for example. The memory, one or more call stacks in the memory, computer-executable components, graph component, and query component are all recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of generating and querying data graphs) and are merely utilized to implement the abstract idea.
Regarding 35 USC 101, on pgs. 11-12, applicant argues that instant claims are similar to the analysis provided in example 42, claim 1.
In response to the preceding argument, examiner respectfully submits that the instant claim from example 42 was found to be eligible because the analysis at step 2A says that “The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a nonstandardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.  The claim as a whole integrates the method of organizing human activity into a practical application.  Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user”. The instant claims do not similarly recite additional elements of “including storing information, providing remote access over a network, converting updated information that was input by a user in a nonstandardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users”. Further, the instant claims do not similarly “recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user”. Therefore, the claim in this example is non-analogous to the instant claims and does not include similar additional elements that provide a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.
Regarding 35 USC 101, on pg. 12, applicant argues that the claims are directed to a practical application for transforming raw flow graphs comprising nodes representing the concrete functions and edges representing the concrete types into semantic flow graph…which provides an improvement to searches and responses that are more understandable in view of the specific subject matter domain.
In response to the preceding argument, examiner respectfully submits that it is not clear how or why the applicant’s representative believes that the transformation of the raw flow graphs, concrete functions, and concrete types provides an improvement to the searches and responses that are “more understandable in view of the specific subject matter domain”. That is, these transformations do not appear to provide any improvements to the technology or functioning of the computer itself, and therefore, do not implement the judicial exception into a practical application, as suggested by the applicant’s representative.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Soares (US 2018/0189388) and (US 2018/0189389) both disclose techniques facilitating using flow graphs to represent a data analysis program in a cloud based system for open science collaboration and discovery;
Subramanian (WO 2015/019364 A2) discloses a graph based ontology modeling system comprising a knowledge base server containing information in the form of graph comprising a plurality of nodes and a plurality of edges.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169